Citation Nr: 1627734	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  11-02 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for obstructive sleep apnea. 

3.  Entitlement to service connection for vertigo. 


REPRESENTATION

Appellant represented by:	Mr. John Dorrity, Agent


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to January 1967. 

These matters come on appeal before the Board of Veterans' Appeal (Board) from a March 2010 rating decision by the Department of Veterans Affairs, Regional Office (RO), located in Newark, New Jersey, which denied the benefits sought on appeal.  Additionally an appealed issue of entitlement to service connection for psychiatric disorder, to include posttraumatic stress disorder and anxiety, was granted and is no longer in appellate status.  See Grantham v Brown, 114 F 3d 1156 (Fed Cir 1997). 

In October 2013, the Board remanded the issues on appeal to the RO in order to satisfy the Veteran's request for a hearing before a member of the Board conducted via videoconference capabilities.  The Veteran was scheduled for such a hearing in June 2016, but he subsequently withdrew his request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a June 2016 correspondence, the Veteran stated his desire to withdraw from appeal his claim for entitlement to service connection for tinnitus. 
 
2.  In a June 2016 correspondence, the Veteran stated his desire to withdraw from appeal his claim for entitlement to service connection for obstructive sleep apnea.

3.  In a June 2016 correspondence, the Veteran stated his desire to withdraw from appeal his claim for entitlement to service connection for vertigo.



CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).
 
2.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for obstructive sleep.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for vertigo.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b). 

The Veteran perfected his appeals as to the denial of the claims for entitlement to service connection for tinnitus, obstructive sleep apnea, and vertigo.  Significantly, in a correspondence received by VA in June 2016, the Veteran's representative, on the Veteran's behalf, stated that the Veteran wished to withdraw his appeal as to the service connection claims. 

As is required by 38 C.F.R. § 20.204(b), the Veteran's request to withdraw these issues were made in writing by the Veteran or his representative.  The Board accordingly finds that the Veteran's withdrawal requests qualify as valid withdrawals of these issues.  See 38 C.F.R. § 20.204.  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to these issues, and they are dismissed.


ORDER

Entitlement to service connection for tinnitus is dismissed. 

Entitlement to service connection for obstructive sleep apnea is dismissed.

Entitlement to service connection for vertigo is dismissed. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


